Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT AND NOTICE OF ALLOWANCE

2.	This action is in reply to the amendment filed on 07/26/2022, the telephonic interview held on 08/04/2022, and the follow-up communications with Applicant’s Representative, Carlo Miguel C. Ocampo (Reg. No. 65,328), on 08/04/2022.

3.	The Examiner contacted Applicant’s Representative, Carlo Miguel C. Ocampo, on 08/04/2022 to discuss a proposed Examiner’s Amendment to amend dependent claim 21 to address a claim dependency issue and to amend claims 9, 11, 15-16, 18, and 20 to address antecedent basis deficiencies in order to place the application in condition for allowance, which Applicant’s Representative approved via a follow-up electronic communication on 08/04/2022.

4.	The §101 rejection of claims 9, 11, 14-16, 18-19, and 20 was previously withdrawn [See Office Action, dated 05/14/2021].

5.	The information disclosure statement (IDS) filed on 04/07/2022 has been acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

6.	Claims 9, 11, 15-16, 18, and 20 are amended by Examiner’s Amendment below to resolve potential §112(b) issues, whereas claim 21 is amended to address a claim dependency issue. The Specification is amended by Examiner’s Amendment below to correct a typographical error.

7.	Claims 9, 11, 15-16, 18, 20, and 21 are now pending and allowed.
EXAMINER’S AMENDMENT

8.	An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

9.	Authorization for the Examiner’s Amendment to claims 9, 11, 15-16, 18, 20, and 21 was given in response to an Examiner-Initiated interview with Applicant’s Representative, Mr. Carlo Miguel C. Ocampo (Reg. No. 65,328), initiated on August 04, 2022. Applicant’s Representative provided authorization for the Examiner’s Amendment to claims 9, 11, 15-16, 18, 20, and 21 via a follow-up electronic communication on August 04, 2022.

10.	Authorization for the Examiner’s Amendment to the Specification was provided via a telephonic communication with Applicant’s Representative, Mr. Carlo Miguel C. Ocampo, on August 09, 2022.

11.	The application has been amended as follows:

In the Claims:
Claims 9, 11, 15-16, 18, 20, and 21 are amended as shown below.

9. (Currently Amended) A method comprising: 
	maintaining, at an online system, information identifying events that are each associated with a location and identifying users who have indicated they will attend one or more of the events; 
	receiving, at the online system, location information identifying geographic locations and times associated with the geographic locations from client devices associated with users of the online system; 
	storing location information in association with the users of the online system associated with the client devices with which the location information was received; 
	receiving, at the online system, a request from a client device of a publishing user associated with a business to evaluate an average number of users within a threshold distance of a geographical location of the business during a first time interval, the request including [[a]] the geographic location of the business and the first time interval that is prior to a time of the request; 
	responsive to receiving the request, determining, by the online system, the average number of users within the threshold distance of the geographic location of the business during the first time interval that is prior to the time of the request based on the stored location information, the average number of users within the threshold distance of the geographic location of the business based on geographic locations received from client devices that are associated with times within the first time interval included in the request; 	determining a total number of indications that users will attend events associated with times within a second time interval that is after the time of the request, the events associated with locations that are different from the geographic location of the business but within the threshold distance of the geographic location of the business based on the maintained information identifying the events; 
	applying a trained model to the total number of indications that users will attend events that are associated with the times within the second time interval after the time of the request and that are associated with locations within the threshold distance of the geographic location of the business and to the stored location information to determine an estimated number of users who will be within the threshold distance of the geographic location of the business during the second time interval due to the events; 
	determining a ratio of the estimated number of users who will be within the threshold distance of the geographic location of the business during the second time interval to the average number of users within the threshold distance of the geographic location of the business during the first time interval that is prior to the second time interval; 
	transmitting a notification identifying the geographic location of the business and the second time interval after the time of the request to the client device of the publishing user in response to the ratio equaling or exceeding a threshold, the 3notification including a recommendation to the publishing user to provide a content item associated with the geographic location of the business to the online system for presentation to users during the second time interval; 
	receiving, by the online system, one or more content items associated with the geographic location of the business from the client device of the publishing user responsive to the notification; and 
	providing, by the online system, the one or more content items to client devices of one or more users while the one or more users attend the events that are associated with the locations within the threshold distance of the geographic location of the business during the second time interval.

11. (Currently Amended) The method of claim 9, wherein the notification includes targeting criteria for the content item determined by the online system from characteristics of users from whom the online system received indications that the users will attend one or more events associated with the times within the second time interval that is after the time of the request and associated with locations within the threshold distance of the geographic location of the business.

15. (Currently Amended) The method of claim 9, wherein determining the average number of users within the threshold distance of the geographic location of the business based on the stored location information comprises: 	
	identifying locations within the threshold distance of the geographic location of the business associated with at least a threshold number of events; 
	identifying events associated with an identified location, associated with times within the first time interval prior to the time of the request, and associated with locations within the threshold distance of the geographic location of the business for which the online system received at least a threshold number of indications that users will attend the events; and 
	determining the average number of users within the threshold distance of the geographic location of the business based on the stored location information identifying users within the threshold distance of the geographic location of the business during the first time interval prior to the time of the request.

16. (Currently Amended) A computer program product comprising a non-transitory computer readable storage medium having instructions encoded thereon that, when executed by a processor, cause the processor to: 
	maintain, at an online system, information identifying events that are each associated with a location and identifying users who have indicated they will attend one or more of the events; 
	receive, at the online system, location information identifying geographic locations and times associated with the geographic locations from client devices associated with users of the online system; 	
	store location information in association with the users of the online system associated with the client devices with which the location information was received; 
	receive, at the online system, a request from a client device of a publishing user associated with a business to evaluate an average number of users within a threshold distance of a geographical location of the business during a first time interval, the request 5including [[a]] the geographic location of the business and the first time interval that is prior to a time of the request; 
	responsive to receiving the request, determine, by the online system, the average number of users within the threshold distance of the geographic location of the business during the first time interval that is prior to the time of the request based on the stored location information, the average number of users within the threshold distance of the geographic location of the business based on geographic locations received from client devices that are associated with times within the first time interval included in the request; 
	determine a total number of indications that users will attend events associated with times within a second time interval that is after the time of the request, the events associated with locations that are different from the geographic location of the business but within the threshold distance of the geographic location of the business based on the maintained information identifying events; 
	apply a trained model to the total number of indications that users will attend events that are associated with the times within the second time interval after the time of the request and that are associated with locations within the threshold distance of the geographic location of the business and to the stored location information to determine an estimated number of users who will be within the threshold distance of the geographic location of the business during the second time interval; 
	determine a ratio of the estimated number of users who will be within the threshold distance of the geographic location of the business during the second time interval to the average number of users within the threshold distance of the geographic location of the business during the first time interval that is prior to the second time interval; 
	transmit a notification identifying the geographic location of the business and the second time interval after the time of the request to the client device of the publishing user in response to the ratio equaling or exceeding a threshold, the notification including a recommendation to the publishing user to provide a content item associated with the geographic location of the business to the online system for presentation to users during the second time interval; 
	receive, by the online system, one or more content items associated with the geographic location of the business from the client device of the publishing user responsive to the notification; and 
	provide, by the online system, the one or more content items to client devices of one or more users while the one or more users attend the events that are associated with the locations within the threshold distance of the geographic location of the business during the second time interval.

18.  (Currently Amended)  The computer program product of claim 16, wherein the notification includes targeting criteria for the content item determined by the online system from 7characteristics of users from whom the online system received indications that the users will attend one or more events associated with the times within the second time interval that is after the time of the request and associated with locations within the threshold distance of the geographic location of the business.

20.  (Currently Amended) The computer program product of claim 16, wherein determine the average number of users within the threshold distance of the geographic location of the business based on the stored location information comprises: 
	identify locations within the threshold distance of the geographic location of the business associated with at least a threshold number of events; 
	identify events associated with an identified location, associated with times within the first time interval prior to the time of the request, and associated with locations within the threshold distance of the geographic location of the business for which the online system received at least a threshold number of indications that users will attend the events; 
	and determine the average number of users within the threshold distance of the geographic location of the business based on the stored location information identifying users within the threshold distance of the geographic location of the business during the first time interval prior to the time of the request.

21.  (Currently Amended)  The method of claim [[1]] 9, wherein the first time interval that is prior to the time of the request is also prior to occurrence of the events.

In the Specification:
Please amend the Title of the Invention as follows:

IDENTIFYING A LOCATION BASED ON EXPECTED DIFFERENCES BETWEEN ONLINE SYSTEM USERS EXPECTED TO BE AT THE LOCATION AND ONLINE SYSTEM USERS PREVIOUSLY AT THE LOCATION


Response to Arguments

12.	Applicant’s amendments and associated arguments, filed 07/26/2022, with respect to the rejection of the claims under 35 U.S.C. §103 have been considered and are persuasive. The rejection of the claims under 35 U.S.C. §103 has been withdrawn.

13.	Applicant submits that “the combination of Marco, Kandekar, Reese, Bassinder, Omoigui, and Perriman does not disclose or suggest “applying a trained model to the total number of indications that users will attend events that are associated with the times within the second time interval after the time of the request and that are associated with locations within the threshold distance of the geographic location and to the stored location information to determine an estimated number of users who will be within the threshold distance of the geographic location of the business during the second time interval due to the events,” as recited in amended claim 9.” [Applicant’s Remarks, 06/29/2022, page 11]

	In response to Applicant’s arguments, the Examiner agrees. Applicant’s amendments and supporting arguments with respect to the §103 rejection have been considered and deemed sufficient to overcome the §103 rejection of claim 9. More specifically, the Examiner finds all of the limitations of the independent claims to be integrated in a manner that is not rendered obvious over the prior art of record, including Marco et al. (US 2017/0098184 A1) in view of Kandekar et al. (US 2012/0063427 A1) in view of Reese et al. (US 2016/0196577 A1)  in view of Bassinder et al. (US 2017/0200105 A1) in view of Omoigui (US 9,009,093 B1) in view of Perriman et al. (US 2018/0025373 A1). Reasons for allowance are provided below.

REASONS FOR ALLOWANCE

14.	Allowed Claims:  Claims 9, 11, 15-16, 18, 20, and 21 are allowed, wherein claims 9 and 16 are independent and claims 11, 15, 18, 20, and 21 are dependent.

15.	Reasons for Allowance:
The present invention is directed to an online system for identifying a specific location likely to include an increased number of online system users based on a deviation of the number of users likely to be within a threshold distance of the specific location during a time interval relative to a historical average number of users within the threshold distance of the specific location, and transmitting a notification identifying the specific location and the time interval after the time when the specific location was identified to a client device of a publishing user associated with the specific location to provide content items to the online system for presentation to users who are within a threshold distance of the specific location.
The closest prior art references of record, Marco et al. (US 2017/0098184 A1), Kandekar et al. (US 2012/0063427 A1), Reese et al. (US 2016/0196577 A1), Bassinder et al. (US 2017/0200105 A1), Omoigui (US 9,009,093 B1), and Perriman et al. (US 2018/0025373 A1), are directed to a system for determining expected total attendance at the event derived from similar past events and detecting mobile devices at an event location, to a system/method for forming crowds of users based on wireless contexts of corresponding mobile devices of the users, to a system/method for geotargeting of content by dynamically detecting geographically dense collections of mobile computing devices, to a method/system for determining consumer population density forecasts for different geographic locations, to a system/method for scheduling deals based on predicted user location, and to a method for predicting how many spectators will attend a gathering, respectively. 
With respect to independent claims 9/16, Marco et al., Kandekar et al., Reese et al., Bassinder et al., Omoigui, and Perriman et al. collectively teach features for maintaining, at an online system, information identifying events that are each associated with a location and identifying users who have indicated they will attend one or more of the events (See, e.g., Marco et al., paragraphs 0037, 0044); receiving, at the online system, location information identifying geographic locations (Marco et al., paragraph 0039); determining a total number of indications that users will attend events associated with times within a second time interval (Marco et al., paragraphs 0044, 0062); determining an estimated number of users who will be within the threshold distance of the geographic location of the business (Marco et al., paragraphs 0062, 0076); receiving, at the online system, a request from a client device of a publishing user associated with a business to evaluate users within a threshold distance of the business during a first time interval (See, e.g., Kandekar et al., paragraphs 0029, 0034, 0064); determining, by the online system, users within the threshold distance of the geographic location during the first time interval based on the stored location information (Kandekar et al., paragraphs 0034, 0055, 0066); and providing, by the online system, the one or more content items to client devices of one or more users (Kandekar et al., paragraph 0030); determining a ratio of the estimated number of users to the number of users (See e.g., Reese et al., paragraph 0115, 0141, 0161); transmitting a notification identifying the geographic location of the business and the second time interval after the time of the request to the client device of the publishing user (Reese et al., paragraphs 0044, 0091, 0141, 0143, 0161); receiving, by the online system, one or more content items associated with the geographic location of the business from the client device of the publishing user responsive to the notification (Reese et al., paragraph 0091, 0128); providing, by the online system, the one or more content items to client devices of one or more users (Reese et al., paragraphs 0027, 0085, 0097); determining a ratio of the estimated number of users who will be within the threshold distance of the geographic location of the business during the second time interval to the number of users within the threshold distance of the geographic location of the business during the first time interval that is prior to the second time interval (See e.g., Bassinder et al., paragraphs 0068, 0076, 0081, 0099); receiving, at the online system, a request from a client device of a publishing user associated with a business to evaluate an average number of users during a first time interval (See e.g., Omoigui, col. 6, lines 36-52, col. 9, lines 35-44, col. 10, lines 44-61) [See Non-Final Rejection mailed 04/08/2022 for detailed prior art citations corresponding to the above-noted subject matter].
	However, with respect to independent claims 9/16, Marco et al., Kandekar et al., Reese et al., Bassinder et al., Omoigui, and Perriman et al., and the other prior art of record does not teach responsive to receiving the request, determining, by the online system, the average number of users within the threshold distance of the geographic location of the business during the first time interval that is prior to the time of the request based on the stored location information, the average number of users within the threshold distance of the geographic location of the business based on geographic locations received from client devices that are associated with times within the first time interval included in the request; determining a total number of indications that users will attend events associated with times within a second time interval that is after the time of the request, the events associated with locations that are different from the geographic location of the business but within the threshold distance of the geographic location of the business based on the maintained information identifying the events; and applying a trained model to the total number of indications that users will attend events that are associated with the times within the second time interval after the time of the request and that are associated with locations within the threshold distance of the geographic location of the business and to the stored location information to determine an estimated number of users who will be within the threshold distance of the geographic location of the business during the second time interval due to the events, as recited and arranged in combination with the other limitations of independent claim 9 and as similarly encompassed by independent claim 16. The prior art of record neither teaches nor suggests all particulars of the limitations as recited in independent claims 1 and 16. While individual features may be known per se, there is no teaching or suggestion absent Applicant’s own disclosure to combine these features other than with impermissible hindsight. Accordingly claims 9, 11, 15-16, 18, 20, and 21 are allowable over the prior art.
With respect to withdrawal of the §101 rejection, the §101 rejection was withdrawn based on a finding that, when evaluated in accordance with MPEP 2106, although when evaluated under Step 2A Prong One of the eligibility inquiry the claims are found to recite limitations falling within the “Certain Methods of Organizing Human Activity” abstract idea grouping by reciting steps for managing commercial interactions (marketing/sales activities), when further evaluated under Step 2A Prong Two, the claims have been determined to recite additional elements that integrate the abstract idea into a practical application. In particular, when further evaluated under Step 2A Prong Two, the additional elements of an online system, client devices associated with users of the online system, a client device of a publishing user, and client devices of one or more users, and performing the maintaining, at an online system, information identifying events that are each associated with a location and identifying users who have indicated they will attend one or more of the events; receiving, at the online system, location information identifying geographic locations and times associated with the geographic locations from client devices associated with users of the online system;  storing location information in association with the users of the online system associated with the client devices with which the location information was received;  receiving, at the online system, a request from a client device of a publishing user associated with a business to evaluate an average number of users within a threshold distance of a geographical region of the business during a first time interval; responsive to receiving the request, determining, by the online system, the average number of users within the threshold distance of the geographic location of the business during the first time interval based on the stored location information; determining a total number of indications that users will attend events associated with times within a second time interval that is after the time of the request; applying a trained model to the total number of indications that users will attend events that are associated with the times within the second time interval after the time of the request and that are associated with locations within the threshold distance of the geographic location of the business and to the stored location information to determine an estimated number of users who will be within the threshold distance of the geographic location of the business during the second time interval due to the events; transmitting a notification identifying the geographic location of the business and the second time interval after the time of the request to the client device of the publishing user in response to the ratio equaling or exceeding a threshold, the 3notification including a recommendation to the publishing user to provide a content item associated with the geographic location of the business to the online system for presentation to users during the second time interval; receiving, by the online system, one or more content items associated with the geographic location of the business from the client device of the publishing user responsive to the notification; and providing, by the online system, the one or more content items to client devices of one or more users while the one or more users attend the events that are associated with the locations within the threshold distance of the geographic location of the business during the second time interval steps based thereon, as recited and arranged with the other limitations required by independent claims 9/16, serve to integrate the abstract idea into a practical application by applying the judicial exception in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claims are not “directed to” the abstract idea itself.

14.	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
A.	Busch, Patent No.: US 8,364,171 B2 – describes methods and systems that generate information associated with geographic locations, targeted content delivery, targeted search results, navigation systems, mobile conversion tracking, and location based services on mobile devices.
B.	Otto et al., Pub. No.: US 2009/0125380 A1 – describes a method and system for providing a location based offer using a rule and an artificial intelligence program.
C.	Andrews, Michelle, et al. "Mobile ad effectiveness: Hyper-contextual targeting with crowdedness." Marketing Science 35.2 (2016): 218-233 – examines the  effects of hyper-contextual targeting with physical crowdedness on consumer responses to mobile ads.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlene Garcia-Guerra whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on 571- 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683